Citation Nr: 1640141	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  05-35 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition, claimed as chloracne, to include as secondary to herbicide exposure. 

2. Entitlement to service connection for a head scar. 

3. Entitlement to service connection for headaches, to include as secondary to a head scar. 

4. Entitlement to a rating in excess of 60 percent for post-traumatic degenerative disease, requiring a total replacement of the right knee, from August 13, 2003. 

5. Entitlement to an initial rating in excess of 10 percent for osteoarthritis, left knee. 

6. Entitlement to a rating in excess of 10 percent for service-connected status post medial meniscectomy of the right knee, prior to August 13, 2003. 

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966 in the U.S. Navy, from June 1967 to June 1970 in the U.S. Army, and from October 1970 to October 1973 in the U.S. Army. 

These matters come before the Board of Veterans' Appeals (Board) from a March 2004 rating decision by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, increased the rating from 10 to 60 percent, effective from August 13, 2003, for post-traumatic degenerative disease of the right knee, requiring total knee replacement; granted service connection for osteoarthritis of the left knee, as secondary to the service-connected right knee disability, and assigned a 10 percent initial rating, effective from August 13, 2003; and found that new and material evidence had not been received to reopen claims of entitlement to service connection for PTSD and entitlement to service connection for a skin condition (claimed as chloracne).

Additional matters come before the Board from a November 2004 rating decision, in which the RO denied service connection for a head scar; denied service connection for headaches; denied entitlement to a TDIU; and continued its determination that new and material evidence had not been received to reopen claims of entitlement to service connection for PTSD and entitlement to service connection for a skin condition (claimed as chloracne). 

This case was the subject of a Board remand dated in May 2008.  In November 2008, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing.  A transcript of the hearing is associated with the claims file.

In January 2009, the Board determined that an earlier effective date for service connection for the left knee was not warranted and remanded all other claims for additional development.  While in remand status, the RO granted service connection for PTSD.  Consequently, these issues are no longer before the Board. 

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The issues of entitlement to service connection for a skin disability; entitlement to a rating in excess of 10 percent for right knee disability, prior to August 13, 2003; entitlement to a rating in excess of 60 percent for post-traumatic degenerative disease, requiring a total replacement of the right knee, from August 13, 2003; entitlement to an initial  rating in excess of 10 percent for osteoarthritis, left knee; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. The RO denied service connection for a skin disability in an unappealed July 1991 rating decision; the Veteran did not submit new and material evidence within one year of the issuance of the rating decision or submit a notice of disagreement with that decision.

2. Since July 1991, the Veteran has presented new and material evidence in support of his claim for service connection for a skin disability.

3. The evidence does not show the Veteran has a scar on his head that is related to service.

4. The Veteran's headaches did not manifest during service and are not otherwise related to service.


CONCLUSIONS OF LAW

1. The July 1991 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160 (d), 20.200, 20.302, 20.1103 (2015).

2. New and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disability.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for service connection for a head scar have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. The criteria for service connection for a headaches, to include as secondary to a head scar have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Regarding the request to reopen the claim for service connection for a skin condition, as the Board's decision herein grants the appeal to reopen, further discussion as to VA's duties to notify and assist is rendered moot.  With regard to the claims for service connection for a head scar and headaches, the RO issued a notice letter in August 2004.  The letter informed the Veteran of the evidence required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The August 2004 notice letter was sent prior to the initial adjudication of the claims.  The Veteran has not argued that VA has erred in the timing of the notice letter or that he has been prejudiced due to the timing of any notice letter.

All necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, identified private treatment records, and VA treatment records.  Pursuant to the Board's January 2009 Remand, the RO obtained and associated with the claims file the Veteran's complete service personnel file, issued an updated VCAA notice letter in July 2009, and asked the Veteran to provide any additional information regarding treatment for his disabilities on appeal.

The Veteran has submitted private treatment records, copies of service records, articles, witness statements and personal statements.  He was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Regarding the service connection claims, VA examinations were not provided as the competent and credible evidence does not show that the Veteran's reported head scar or headaches may have manifested during or as a result of his service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, the RO denied the Veteran's claim for service connection for a skin condition in July 1991 because he did not have a current disability.  No new and material evidence was received within one year of the issuance of the decision and the Veteran did not submit a notice of disagreement with the decision; therefore, the July 1991 RO decision is final.

Since the July 1991 rating decision and during the pendency of the current claim, the Veteran has submitted evidence of skin conditions, to include lichen simplex chronicus; eczematous plaques; face rash; and a past medical history of chloracne.  During his November 2008 hearing before the Board, the Veteran testified that he noticed his skin condition in the early 1980s, after separation from service, and that providers told him that it was chloracne due to exposure to Agent Orange.  He testified that he was exposed to herbicides while stationed in Vietnam.

As discussed above, the Veteran need not present new and material evidence as to each previously unproven element of a claim.  Here, the evidence clearly shows diagnoses of the skin during the pendency of the claim, thus, the Veteran has a current disability for VA compensation purposes.  Consequently, the Board finds the evidence is both new and material and that the claim must be reopened for consideration on the merits.

As discussed below, a remand is required for additional development on the claim for service connection for a skin condition, to include as secondary to herbicide exposure, before the Board can issue a decision on this matter.

III. Service Connection

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 461 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran has alleged that he sustained a head injury, or shrapnel wound, in May 1968, for which he was awarded the Purple Heart.  He indicated that the head injury caused his head scar and chronic headaches.  See Statements dated April 23, 2004, and August 27, 2004.  The crux of the Veteran's argument is that he should be awarded service connection based on his receipt of the Combat Infantry Badge (CIB) and Purple Heart under the combat presumption, 38 U.S.C.A. § 1154(b).  The "combat presumption" means that in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).  

In this case, the Veteran presented a DD Form 214 that is inconsistent with the form received from the National Personnel Records Center (NPRC) for his period of service from June 1967 to June 1970.  The form submitted by the Veteran or on his behalf shows he was awarded the Purple Heart and CIB while the form received from the NPRC does not show these designations.  In fact, personnel records received from the NPRC include a copy of the Veteran's DD Form 214 which was stamped by the Recorder of Lawrence County, Ohio, indicating that the copy was presented for record in June 1970.  This copy does not show the CIB or Purple Heart.  Despite requests from the RO and Appeals Management Center (AMC), the Veteran has presented no proof, to include original documentation or a DD Form 215, showing his receipt of either award or showing that his DD Form 214 is authentic.  The Board has reviewed all of the Veteran's service personnel and medical records but has found no indication that he was awarded either the CIB or Purple Heart.  The Board observes that one personnel record shows the award of a CIB but that the designation was crossed out.  Consequently, the Board finds that the copy of the DD Form 214 submitted by the appellant has been altered and is not authentic and that the Veteran has not been awarded the CIB or Purple Heart.  It therefore has no probative value.  The Board finds that the DD Form 214 received from the NPRC is authentic and probative.

While the Veteran's DD Form 214 does not show the CIB or Purple Heart, the lack of commendations is not determinative of combat status.  The Board has considered the Veteran's MOS, related to supply, and units he was assigned to while stationed in Vietnam.  Records show the Veteran was assigned to the 199th Infantry Brigade, however his MOS was casual or Stock Control and Accounting Specialist.  While these assignments do not necessarily suggest combat, a letter from the Veteran's cousin indicates that he saw the Veteran while they were both serving in Vietnam and that their units came under fire; however it is unclear whether the Veteran actually engaged in combat.  He also indicated that the Veteran told him about his head injury and headaches.

The Board has reviewed the evidence and finds the evidence unclear as to whether the Veteran engaged in combat with the enemy.  While he was stationed with the Infantry Brigade and his cousin indicated that their units were fired upon, the evidence does not show that the Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).  Even assuming he did, the Board cannot find that service connection for a scar on the head or headaches is warranted.  Despite the Veteran's reports, his service treatment records do not show treatment of a head injury or complaints of headaches during service.  In fact, an April 1970 report of medical history (RMH) form shows the Veteran denied having had a head injury and denied having frequent or severe headaches.  The accompanying clinical examination report shows no indication of scars, head injury, or headaches.  He continued to deny having had a head injury and/or headaches in his October 1970 RMH and during his clinical examination and at the time of his final separation examination in September 1973.  Thus, the Veteran's assertions during service do not show he sustained a head injury or residual headaches during service.

The Board also observes that the medical evidence of record does not show that the Veteran has a scar on his head or that his reported headaches are due to an injury in service.  While the Veteran is competent to report the existence of a scar on his head and to describe his headaches, to include the date of onset of his headaches, the Board finds his assertion that his conditions are related to an in-service head injury not credible.  Again, the service treatment records clearly show the Veteran specifically denied having sustained a head injury and headaches during service.  Further, treatment records dated subsequent to service do not show complaint or treatment of residuals of a head injury, to include complaint of chronic headaches or a scar.  At most, treatment records show complaint of headaches in 2013, which were attributed to a motor vehicle accident that occurred in December 2012.  Based on the totality of the evidence, the Board finds more probative the Veteran's statements made contemporaneous to service.  Thus, the Board finds the Veteran's statements indicating a head injury during service with residual scar and headaches, not credible.  Further, weighing against the Veteran's credibility is his submission of an altered DD Form 214.  Consequently, the Board cannot find that the Veteran has a scar on his head or headaches due to service based on the Veteran's lay statements.

The Board considered the lay statement from the Veteran's cousin.  However, while the Veteran reportedly told him about a head injury and headaches during service, the Veteran denied having an injury and headaches at the time of his examinations in 1970 and 1973.  Thus, the probative value of the witness statement is diminished by the Veteran's denial of a head injury and headaches during service.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claims and that service connection for a scar of the head and headaches, to include as due to the in-service injury that caused the scar, is not warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for a skin disability is reopened; to this extent, the appeal is granted.

Service connection for a head scar is denied.

Service connection for headaches, to include as secondary to a head scar, is denied.


REMAND

The Veteran seeks service connection for a skin disability, to include as due to herbicide exposure.  Treatment records show that the Veteran has had diagnosed skin conditions during the pendency of the claim, to include lichen simplex chronicus, eczematous plaques, and face rash.  Treatment records show a past medical history of chloracne.  A VA examination has not been provided to determine whether any of the Veteran's skin disabilities are due to or related to service, to include exposure to herbicides.  Given that the treatment records indicate a past medical history of chloracne, a disability that is listed as a presumptive disease under 38 C.F.R. §  3.309(d), and the low bar for necessitating a VA examination as discussed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Board finds that a remand to schedule a VA examination and obtain opinions addressing the etiology of any skin conditions is necessary prior to the adjudication of the claim.

The Veteran seeks increased ratings for his bilateral knee disabilities.  However, a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The June 2014 VA examination report pertaining to the knees does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above. 

The Board finds the claim of entitlement to a TDIU is inextricably intertwined with the increased rating claims and service connection claim because a decision on these claims may have an impact on the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008) (noting the duty to maximize benefits).  Thus, the claim of entitlement to a TDIU must be remanded for a contemporaneous adjudication.  Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file updated VA treatment records, if any.

2. Schedule the Veteran for a VA examination with a dermatologist to determine the nature and etiology of any skin disability.  The examiner must be provided access to the Veteran's paper and electronic claims file and he or she must indicate review of the claims file in the examination report.

All indicated studies should be performed and all pertinent symptomatology and findings must be reported in detail.

Consider all diagnoses pertaining to the Veteran's skin, to include any diagnoses proximate to the appeal period, to include, but not limited to: lichen simplex chronicus, eczematous plaques, history of chloracne and face rash.

For each skin condition, express an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the skin disability was caused by or is otherwise related to active service, to include exposure to Agent Orange.

The term "at least as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must support each opinion with a detailed rationale.

The examiner must be advised that it is not adequate to state that a disability is not related to exposure to herbicide agents, such as Agent Orange, on the sole basis that it is not a presumptively service-connected disease.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there is any further need for information or testing to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected right and left knee disabilities.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.

(a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and non-weight-bearing.  

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

4. Then, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


